—Final order of disposition, Family Court, New York County (Leah Marks, J.), entered June 15, 1990, whereby appellant was adjudicated a juvenile delinquent and placed with the New York State Division for Youth in a Title II facility for a period of 18 months, after a fact-finding determination following appellant’s admission that he committed acts which, if committed by an adult, would constitute criminal possession of a controlled substance in the fifth degree, unanimously affirmed, without costs.
Prior to the dispositional hearing, Family Court ordered both an investigatory report by the Department of Probation and a mental health study. The hearing witnesses included the probation officer who prepared the report, a counselor from the Division for Youth, a court-ordered psychiatrist, the current guardian, the appellant and a second cousin who requested that appellant be placed with him. Evidence at the hearing included rejections from alternative programs, a history of the defendant’s disruptive behavior at various schools, and recommendations that the defendant be placed in strict supervision, preferably a Title III facility. The court placed the defendant in a Title II facility.
The sole issue raised on appeal is whether, absent study of the Florida situation, the least restrictive placement alternative was thoroughly investigated in compliance with section 352.2 of the Family Court Act. A review of the record shows that the second cousin in Florida was interviewed by the probation officer and questioned by the court. In its discretion the court felt this alternative would not serve the best interests of the appellant and the community, and therefore it did not order a Florida home study. Under these circumstances, we perceive no abuse of discretion. (See, Matter of Selvin M., 134 Misc 2d 432.) Concur — Carro, J. P., Wallach, Kupferman and Smith, JJ.